United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                            July 20, 2007

                                                Before

                                Hon. WILLIAM J. BAUER, Circuit Judge

                                Hon. DANIEL A. MANION, Circuit Judge

                                Hon. DIANE S. SYKES, Circuit Judge


No. 06-2137

The St. Paul Travelers Companies, Inc.,                  Appeal from the United States District
f/k/a St. Paul Fire and Marine Insurance                 Court for the Southern District of Indiana,
Company,                                                 Evansville Division

                          Plaintiff-Appellee,            No. 04 CV 154

        v.                                               David F. Hamilton, Judge.

Corn Island Shipyard, Inc.,

                       Defendant-Appellant.


                                             ORDER

        The opinion released on July 18, 2007, is amended as follows:

        On page 13, the last sentence of the first full paragraph is deleted (“After setting forth. . .
policy.”).